SECURITY AGREEMENT
BY AND BETWEEN AULT GLAZER BODNAR ACQUISITION FUND LLC
AND PATIENT SAFETY TECHNOLOGIES, INC.


Ault Glazer Bodnar Acquisition Fund, LLC (“Secured Party”) and Patient Safety
Technologies, Inc., a Delaware corporation (“Debtor”) agree as follows on
February 1, 2006:


1. GRANT OF SECURITY INTEREST.


1.1 The Debtor, jointly and severally, hereby grants to the Secured Party a
security interest in personal property and fixtures, inventory, products and
proceeds (including proceeds of proceeds, the “Collateral”) of Debtor, as
security for:
 
1.1.1 The satisfaction and the prompt and full performance of all of Debtor’s
obligations under that certain Secured Promissory Note (the “Note”) dated
February 1, 2006 in the principal amount of forty five thousand seven hundred
fifty dollars ($45,750.00) plus interest at the rate of seven percent (7% ) per
annum, as the Note may be amended, modified, or extended from time to time
(including, without limitation, the obligation to make payments of principal and
interest thereon); and


1.1.2 The full, faithful, true and exact performance and observance of all of
the obligations, covenants and duties of Debtor under this Security Agreement,
as the same may be amended, modified, or extended from time to time.


2. DEFAULT. Any of the following events shall constitute an event of default
hereunder:


2.1 The failure by Debtor to make full and timely payment when due of any sum as
required to be paid to Secured Party under the Note after any applicable notice
of non-payment provided for in the Note has been given, and any period within
which to cure the non-payment has elapsed, if applicable. A true and correct
copy of the Note is attached hereto as Exhibit “A” and incorporated herein by
this reference.

2.2 The failure by Debtor to fully and timely perform any covenant, agreement,
obligation or duty imposed on Debtor by this Security Agreement or any other
agreement by and between Debtor and Secured Party now existing or hereinafter
made.


2.3 The filing by Debtor of any petition, or commencement by Debtor of any
proceeding, under the Bankruptcy Act or any state insolvency law.


2.4 The making by Debtor of any general assignment for the benefit of creditors.


2.5 The filing of any petition, or commencement of any proceeding, under the
Bankruptcy Act or any state insolvency law, against Debtor, or the appointment
of any receiver or trustee, which petition, proceeding or appointment is not
fully and completely discharged, dismissed or vacated within sixty (60) days.


 
1

--------------------------------------------------------------------------------

 
2.6 Any warranties made by Debtor are untrue in any material respect, or any
schedule, statement, report, notice, or writing furnished by Debtor to the
Secured Party are untrue in any material respect on the date as of which the
facts set forth are stated or certified.


3. INSPECTION OF RECORDS. Secured Party shall have the right without
notice to inspect all financial books, records and reports of Debtor at Debtor’s
premises or wherever the same may be maintained during normal business hours.


4. REMEDIES UPON DEFAULT.


4.1 Upon the occurrence of an event of default, in addition to any and all other
remedies at law or in equity available to Secured Party, Debtors hereby
authorize and empower Secured Party, at Secured Party’s option and without
notice to Debtor, except as specifically provided herein (and, to the extent
necessary, hereby irrevocably appoint Secured Party as Debtor’s attorney-in-fact
for such purposes):


4.1.1 To require Debtor to assemble any and all of the Collateral and make the
same available to Secured Party at the premises wherein the same is located, or
any other place designated by Secured Party; Secured Party may enter upon any
premises where any of the Collateral is located and may take possession of the
same without judicial process and without the need to post any bond or security
as an incident thereto; and

4.1.2 To sell, assign, transfer and deliver the whole or any part of the
Collateral at public or private sale, for cash, upon credit, or for future
delivery, in bulk or item by item, at such prices and upon such terms as are
commercially reasonable, given the nature of the Collateral and the market
therefor, with or without warranties, without the necessity of the Collateral
being present at any such sale or in view of the prospective purchasers thereof,
and without any presentment, demand for performance, protest, notice of protest,
or notice of dishonor except as set forth herein, any other such advertisement,
presentment, demand or notice being expressly waived by Debtors to the extent
permitted by law. At any public sale or sales of the Collateral, Secured Party
or Secured Party’s assigns may bid for and purchase all or any part of the
Collateral offered for sale and upon compliance with the terms of such sale, may
hold, exploit and dispose of such Collateral discharged from all claims of
Debtor, except to the extent that Debtor has rights in the proceeds of such sale
or sales, and free from any right or redemption, all of which are hereby
expressly waived and released, and may in paying the purchase price thereof, in
lieu of cash assignment at the face amount thereof, together with any interest
accrued thereon, all or any part of unpaid principal or interest or both,
payable under the Note. Secured Party may also purchase all or any part of the
Collateral at any private sale thereof to the extent that such Collateral is
customarily sold in a recognized market or is the subject of a widely or
regularly distributed standard price quotation. Upon conclusion of any such
public or private sale, Secured Party may execute and deliver a bill of sale to
the assets so sold, in the name of Debtor. Secured Party may use Debtor’s
premises for the purpose of conducting of any such sale. Secured Party shall
give Debtor seven (7) days’ notice, in writing, of the time and place thereof,
and in the case of a public sale, the date thereof and the name of the
purchaser. Notice shall be deemed given when deposited in the United States
mail, postage prepaid, certified or registered, and addressed to Debtor at 1800
Century Park East, Suite 200, Los Angeles, CA 90067. Secured Party shall only be
required to publish an advertisement of a public sale, which advertisement may
be published in a newspaper of general circulation no later than seven (7) days
prior to the date of sale, and an advertisement so published shall be deemed
commercially reasonable if it merely gives the place, time, and date of sale,
merely identifies the Collateral by classification without describing quantity
or quality; provided, however that such advertisement may, at Secured Party’s
option, contain additional information. Debtor acknowledges that Secured Party
may accept any offer received, provided it is commercially reasonable, that
Secured Party, at Secured Party’s option, need not approach more than one
possible purchaser, and that Secured Party shall, to the fullest extent
permitted by law, be relieved from all liability or claim for inadequacy of
price if the manner and terms of sale comply with the terms of this Security
Agreement.


 
2

--------------------------------------------------------------------------------

 
4.2 In the event of any such sale by Secured Party of all or any of said
Collateral on credit, or for future delivery, such property so sold may be
retained by Secured Party until the selling price is paid by the purchaser.
Secured Party shall incur no liability in case of the failure of the purchaser
to take up and pay for the property so sold. In case of any such failure, said
Collateral may be again, and from time to time, sold.

4.3 In the event of any such sale or disposition, the proceeds thereof shall be
applied first to the payment of the expenses of the sale, commissions, actual
attorneys’ fees, and all other charges paid or incurred by Secured Party in
taking, holding, selling , advertising, or otherwise preparing such Collateral
for sale or otherwise in connection with maintaining the security of such
Collateral, including any taxes or other charges imposed by law upon the
Collateral and/or the ownership, holding or transfer thereof; secondly, to pay,
satisfy and discharge all indebtedness of Debtor to Secured Party secured hereby
then due and payable pursuant to the Note; thirdly, to the extent that Debtor
may still have monetary obligations to Secured Party not yet due and payable,
Secured Party may retain any surplus as collateral for the payment of such sums
when due; and fourthly, if all of the secured obligations are then discharged
and satisfied, to pay the surplus, if any, to Debtor. Secured Party shall look
only to the assets of the business then operated and/or owned by Debtor to
satisfy any and all claims, defaults or breaches regarding the Note and shall
not in any event, look to any other assets of Debtor to satisfy same.


4.4 Secured Party shall not be liable or responsible for safeguarding the
Collateral, or any portion thereof, or maintaining the condition thereof, or for
any loss or damage thereto and diminution in value of the Collateral either
through loss or non-collection. Secured Party shall not be liable or responsible
for any act or default of any carrier or warehouseman or of any other person,
other than that occasioned by the gross negligence and willful misconduct of
Secured Party.


 
3

--------------------------------------------------------------------------------

 
5. REPRESENTATIONS AND WARRANTIES. Debtor represents and warrants that this
Security Agreement has been duly and validly authorized, executed and delivered
by Debtor and constitutes a valid and binding agreement, enforceable in
accordance with its terms, and the execution and delivery of this Security
Agreement do not violate, or constitute a default (with or without the giving of
notice, the passage of time, or both) under any order, judgment, agreement,
contract, or instrument to which Debtor is a party or by which Debtor is
affected or may be bound. Debtor represents that Debtor will at all times
maintain the Collateral in good state of repair and condition consistent with
good business practice, including replacement of damaged, destroyed, or obsolete
parts thereof, will pay any and all taxes thereon or applicable thereto prior to
delinquency, and shall maintain at all times insurance thereon against risk of
fire and other such risks as are covered by “extended coverage”, theft, burglary
and vandalism. Such policy or policies shall provide that any loss thereunder
and proceeds payable thereunder shall be payable to Secured Party as Secured
Party’s interest may appear.


6. INDEMNITY. In the case of any adverse claim with respect to the Collateral or
any portion thereof arising out of any act done, or permitted or acquiesced in
by Debtor, Debtor indemnifies and agrees to hold Secured Party harmless from and
against any and all claims, losses, liabilities, damages, expenses, costs and
actual attorneys’ fees incurred by Secured Party in or by virtue of exercising
any right, power or remedy of Secured Party hereunder or defending, protecting,
enforcing or prosecuting the security interest hereby created. Any such loss,
cost, liability, damage or expense so incurred shall be repaid upon demand by
Secured Party and until so paid shall be deemed a secured obligation hereunder.


7. NO WAIVER BY SECURED PARTY. Any forbearance, failure, or delay by Secured
Party in exercising any right, power or remedy hereunder shall not be deemed to
be a waiver of such right, power, or remedy, and any single or partial exercise
of any right, power, or remedy of Secured Party shall not preclude the later
exercise of any other right, power, or remedy, each of which shall continue in
full force and effect until such right, power, or remedy is specifically waived
by an instrument in writing, executed by Secured Party.


8. EFFECTIVENESS OF AGREEMENT. This Security Agreement and Debtors’ duties and
obligations and Secured Party’s powers to dispose of the Collateral, and all
other rights, powers and remedies granted to Secured Party hereunder shall
remain in full force and effect until Debtor has satisfied and discharged all of
Debtor’s obligations to Secured Party secured thereby.


9. WAIVER BY DEBTOR. All provisions of law, in equity and by statute providing
for, relating to, or pertaining to pledges or security interests and the sale of
pledged property or property in which a security interest is granted, or which
prescribe, prohibit, limit or restrict the right to, or conditions, notice or
manner of sale, together with all limitations of law, in equity, or by statute,
on the right of attachment in the case of secured obligations, are hereby
expressly waived by Debtor to the fullest extent Debtor may lawfully waive same.


10. RELEASE OF COLLATERAL. Upon payment in full by Debtor, in lawful money of
the United States of America, to Secured Party at the address set forth in the
Note of all amounts secured hereby, and performance of all other obligations of
Debtor under this Security Agreement, together with any interest thereon and any
costs and expenses incurred by Secured Party in the enforcement of this Security
Agreement or of any of Secured Party’s rights hereunder, or in the enforcement
of any other agreements (whether heretofore or hereafter entered into) between
Debtor and Secured Party, or any of the rights of Secured Party thereunder, and
upon the request of Debtor therefore, Secured Party will deliver to Debtor, at
Debtor’s sole cost and expense, such termination statements and such other
documents of release, reconveyance and reassignments as shall be sufficient to
discharge Debtor of the liabilities secured hereby and to terminate and release
the security interest in the Collateral created hereby.


 
4

--------------------------------------------------------------------------------

 
11. MISCELLANEOUS. 

11.1 This Security Agreement and all of the rights and duties in connection
herewith shall be governed by and construed in accordance with the laws of the
State of California thereof without giving effect to principles governing
conflicts of law.


11.2 This Security Agreement and all of its terms and provisions shall be
binding upon the heirs, successors, transferees and assigns of each of the
parties hereto.


11.3 In the event any portion of this Security Agreement is held invalid, the
remaining portions shall remain in full force and effect as if that invalid
portion had never been a part hereof.


11.4 In the event litigation is commenced to enforce or interpret this Security
Agreement, or any provision hereof, the prevailing party shall be entitled to
recover its actual costs and attorneys’ fees.


11.5 This Security Agreement may be amended only by written consent of each of
the parties hereto.

11.6 Any and all notices, demands, requests, or other communications required or
permitted by this Security Agreement or by law to be served on, given to, or
delivered to any party hereto by any other party to this Security Agreement
shall be in writing and shall be deemed duly served, given, or delivered when
personally delivered to the party, or in lieu of such personal delivery, when
deposited in the United States mail, first-class postage prepaid addressed to
the party at the address herein appearing.


11.7 This Security Agreement constitutes the entire agreement between the
parties pertaining to the subject matter contained herein and supercedes all
prior and contemporaneous agreements, representations and understandings of the
parties. No waiver of any of the provisions of this Security Agreement shall be
deemed, or shall constitute a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a continuing waiver. No waiver shall be
binding unless executed in writing by the party making the waiver.


11.8 This Security Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. The exhibits attached
hereto are made a part hereof and incorporated herein.


 
5

--------------------------------------------------------------------------------

 
11.9 Nothing in this Security Agreement, whether express or implied, is intended
to confer any rights or remedies under or by reason of this Security Agreement
on any persons other than the parties to it and their respective successors and
assigns, nor is anything in this Security Agreement intended to relieve or
discharge the obligations or liability of any third persons to any party to this
Security Agreement, nor shall any provision give any third person any right of
subrogation or action against any party to this Security Agreement.


11.10 Each party’s obligations under this Security Agreement is unique. If any
party should default in its obligations under this Security Agreement, the
parties each acknowledge that it would be extremely impracticable to measure the
resulting damages; accordingly, the non-defaulting party, in addition any other
available rights or remedies, may sue in equity for specific performance without
the necessity of posting a bond or other security, and the parties each
expressly waive the defense that a remedy in damages will be adequate.


11.11 All representations, warranties and agreements of the parties contained in
this Security Agreement, or in any instrument, certificate, opinion or other
writing provided for in it, shall survive the completion of all acts
contemplated herein.


11.12 Whenever the context of this Security Agreement requires, the masculine
gender includes the feminine or neuter gender, and the singular number includes
the plural.


11.13 As used herein, the word “days” shall refer to calendar day, including
holidays, weekends, non-business days, etc.

11.14 The captions contained herein do not constitute part of this Security
Agreement and are used solely for convenience and shall in no way be used to
construe, modify, limit or otherwise affect this Security Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Security Agreement is executed on the date first set
forth above at Los Angeles County, California.
 

DEBTOR     SECURED PARTY PATIENT SAFETY TECHNOLOGIES, INC.     AULT GLAZER
BODNAR ACQUISITION FUND, LLC         /s/ Louis Glazer M.D.     By: Ault Glazer
Bodnar & Company

--------------------------------------------------------------------------------

BY: Dr. Louis Glazer     Investment Management, LLC, managing member TITLE:
Chairman and Chief Executive Officer      

              /s/ Milton Ault    

--------------------------------------------------------------------------------

BY: Milton “Todd” Ault III     TITLE: Managing Member

 
 
 
7

--------------------------------------------------------------------------------

 